IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                    : No. 284
                                         :
DISCIPLINARY BOARD                       : DISCIPLINARY BOARD APPOINTMENT
                                           DOCKET




                                    ORDER


PER CURIAM:



             AND NOW, this 25th day of February, 2015, James C. Haggerty, Esquire,

Philadelphia, is hereby appointed as a member of the Disciplinary Board for a term of

three years commencing April 1, 2015.